           Case 2:20-cr-00164-APG-EJY Document 65 Filed 03/31/21 Page 1 of 4



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                                    DISTRICT OF NEVADA

 7 UNITED STATES OF AMERICA,                         2:20-CR-164-APG-EJY

 8                  Plaintiff,                       Final Order of Forfeiture

 9          v.

10 CHARLES BURTON RITCHIE,

11                  Defendant.

12          The United States District Court for the District of Nevada entered an Amended
13 Preliminary Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), 18

14 U.S.C. § 982(a)(1), and 21 U.S.C. § 853(p) based upon the plea of guilty by Charles Burton

15 Ritchie to the criminal offense, forfeiting the property set forth in the Plea Agreement, and

16 the Forfeiture Allegation of the Criminal Information and shown by the United States to

17 have the requisite nexus to the offense to which Charles Burton Ritchie pled guilty.

18 Criminal Information, ECF No. 1-2; Plea Agreement, ECF No. 18; Change of Plea, ECF

19 No. 27; Amended Preliminary Order of Forfeiture, ECF No. 38.

20          This Court finds that on the government’s motion, the Court may at any time enter
21 an order of forfeiture or amend an existing order of forfeiture to include subsequently

22 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

23 32.2(b)(2)(C).

24          This Court finds the United States notified known third parties by personal service
25 and by regular mail and certified mail return receipt requested of their right to petition the

26 Court. Notice of Filing Service of Process – Mailing, ECF No. 62.

27          On September 16, 2020, the United States Attorney’s Office served Charles Burton
28 Ritchie and Benjamin Galecki c/o Attorney, Richard Shonfeld, Chesnoff and Schonfeld, by
            Case 2:20-cr-00164-APG-EJY Document 65 Filed 03/31/21 Page 2 of 4



 1   regular and certified return receipt mail with the Amended Preliminary Order of Forfeiture

 2   and the Notice. Notice of Filing Service of Process – Mailing, ECF No. 62-1 p. 3, 6-9, 11-

 3   13, 16-19.

 4          On September 16, 2020, the United States Attorney’s Office served Stephanie Ritchie

 5   by regular and certified return receipt mail with the Amended Preliminary Order of

 6   Forfeiture and the Notice. Notice of Filing Service of Process – Mailing, ECF No. 62-1 p. 3,

 7   6-9, 11-13, 20-23.

 8          On September 16, 2020, the United States Attorney’s Office served Gulf Community

 9   Bank c/o Registered Agent, Walter J. Ritchie, Jr., by regular and certified return receipt

10   mail with the Amended Preliminary Order of Forfeiture and the Notice. Notice of Filing

11   Service of Process – Mailing, ECF No., 62-1 p. 3, 6-9, 11-13, 24-26.

12          On September 16, 2020, the United States Attorney’s Office attempted to serve The

13   Psychadelic Shack c/o Registered Agent, Kenneth Jones, by regular and certified return

14   receipt mail with the Amended Preliminary Order of Forfeiture and the Notice. The mail

15   was returned as unable to forward. Notice of Filing Service of Process – Mailing, ECF No.

16   62-1 p. 3, 6-9, 11-13, 27-31.

17          On September 16, 2020, the United States Attorney’s Office served Stephanie Ritchie

18   c/o Attorney, David L. McGee, by regular and certified return receipt mail with the

19   Amended Preliminary Order of Forfeiture and the Notice. Notice of Filing Service of

20   Process – Mailing, ECF No. 62-1 p.3, 6-9, 11-13, 32-34.

21          On September 16, 2020, the United States Attorney’s Office served Stephanie Ritchie

22   c/o Attorney, Wayne Klomp, by regular and certified return receipt mail with the Amended

23   Preliminary Order of Forfeiture and the Notice. Notice of Filing Service of Process –

24   Mailing, ECF No. 62-1 p. 3, 6-9, 11-13, 35-37.

25          On September 16, 2020, the United States Attorney’s Office served Venport

26   Holdings, LLC, c/o Registered Agent, David L. McGee, by regular and certified return

27   receipt mail with the Amended Preliminary Order of Forfeiture and the Notice. Notice of

28   Filing Service of Process – Mailing, ECF No. 62-1 p. 4, 6-9, 11-13, 38-40.
                                                 2
            Case 2:20-cr-00164-APG-EJY Document 65 Filed 03/31/21 Page 3 of 4



 1          On September 16, 2020, the United States Attorney’s Office attempted to serve

 2   Venport Holdings, LLC, c/o Stephanie L. Ritchie, Managing Member, by regular and

 3   certified return receipt mail with the Amended Preliminary Order of Forfeiture and the

 4   Notice. The mail was returned as unable to forward. Notice of Filing Service of Process –

 5   Mailing, ECF No. 62-1 p. 4, 6-9, 11-13, 41-45.

 6          On September 16, 2020, the United States Attorney’s Office served Nina J.

 7   Ginsburg, Dimuro & Ginsberg, by regular and certified return receipt mail with the

 8   Amended Preliminary Order of Forfeiture and the Notice. Notice of Filing Service of

 9   Process – Mailing, ECF No. 62-1 p.4, 6-9, 11-13, 46-48.

10          On September 16, 2020, the United States Attorney’s Office served ZIW, LLC, c/o

11   Attorney, Wayne Klomp, Snell & Wilmer LLP, by regular and certified return receipt mail

12   with the Amended Preliminary Order of Forfeiture and the Notice. Notice of Filing Service

13   of Process – Mailing, ECF No. 62-1 p. 4, 6, 11-13, 49-51.

14          On September 16, 2020, the United States Attorney’s Office served ZIW, LLC, c/o

15   Registered Agent, David L. McGee, by regular and certified return receipt mail with the

16   Amended Preliminary Order of Forfeiture and the Notice. Notice of Filing Service of

17   Process – Mailing, ECF No. 62-1 p. 4, 6-9, 11-13, 52-54.

18          On September 16, 2020, the United States Attorney’s Office attempted to serve

19   Ashley Jett (Galecki) by regular and certified return receipt mail with the Amended

20   Preliminary Order of Forfeiture and the Notice. On September 20, 2020, the mail was

21   awaiting delivery scan and the delivery status has not been updated as of that date. Notice of

22   Filing Service of Process – Mailing, ECF No. 62-1 p. 4, 6-9, 11-13, 55-59.

23          On November 20, 2020, the United States Attorney’s Office served Ashley Jett

24   (Galecki) by regular and certified return receipt mail with the Amended Preliminary Order

25   of Forfeiture and the Notice. Notice of Filing Service of Process – Mailing, ECF No. 62-1 p.

26   4, 6-9, 11-13, 61-65.

27          This Court finds the United States published the notice of forfeiture in accordance

28   with the law via the official government internet forfeiture site, www.forfeiture.gov,
                                                   3
            Case 2:20-cr-00164-APG-EJY Document 65 Filed 03/31/21 Page 4 of 4



 1   consecutively from October 4, 2020, through November 2, 2020, notifying all potential third

 2   parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF No.

 3   63-1, p. 5-7.

 4          This Court finds no petition was filed herein by or on behalf of any person or entity

 5   and the time for filing such petitions and claims has expired.

 6          This Court finds no petitions are pending with regard to the property named herein

 7   and the time for presenting such petitions has expired.

 8          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 9   all possessory rights, ownership rights, and all rights, titles, and interests in the property

10   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

11   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

12   982(a)(1) and 21 U.S.C. § 853(p); and 21 U.S.C. § 853(n)(7) and shall be disposed of

13   according to law.

14          The following property is any property, real or personal, involved in violations of 18

15   U.S.C. § 1957, or any property traceable to such property, and is subject to forfeiture

16   pursuant to 18 U.S.C. § 982(a)(1) and 21 U.S.C. § 853(p): $765,000 (property).

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

18   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

19   deposit, as well as any income derived as a result of the government’s management of any

20   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

21   disposed of according to law.

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

23   copies of this Order to all counsel of record.

24                 March 31
            DATED _____________________, 2021.

25

26

27                                                ANDREW P. GORDON
                                                  UNITED STATES DISTRICT JUDGE
28
                                                      4
